Case 1:19-cv-00444-TNM Document 1 Filed 02/21/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

JON-MICHAEL DOUGHERTY, )
2412 Observatory Place, N.W. )
Washington, D.C. 20007 )
)

Plaintiff, )

)

¥. ) Case No.

)

GOITOM GHILAMICAEL WELDEMICAEL )
5206 Dunleigh Drive )
Burke, Virginia 22015 )
)

Defendant. )

)

COMPLAINT AND JURY DEMAND

COMES NOW Plaintiff Jon-Michael Dougherty (“Plaintiff’ or “Mr. Dougherty”) and
for his Complaint against Defendant Goitom Ghilamicae]l Weldemicael (“Defendant”) states as
follows:

JURISDICTION AND VENUE

1. Subject matter jurisdiction in this matter is founded on diversity of citizenship
and amount in controversy pursuant to 28 U.S.C. § 1332(a)(1).

2. The matter in controversy exceeds the sum of Seventy-Five Thousand Dollars
($75,000.00), exclusive of interest and costs, and is between citizens of different states.

3. Venue in this action properly lies in the United States District Court for the
District of Columbia pursuant to 28 U.S.C. § 1391, insofar as a substantial part of the events or
omissions giving rise to this claim occurred in this judicial district.

PARTIES
4. Plaintiff Jon-Michael Dougherty is an adult citizen of the District of Columbia,

residing at 2412 Observatory Place, N.W., Washington, D.C. 20007.
Case 1:19-cv-00444-TNM Document1 Filed 02/21/19 Page 2 of 6

5. Defendant Goitom Ghilamicael Weldemicael is an adult citizen of the

Commonwealth of Virginia, residing at 5206 Dunleigh Drive, Burke, Virginia 22015.

FACTS
6. On June 7, 2018, at approximately 9:50 a.m., Mr. Dougherty was legally riding

his bicycle eastbound in the 1700 block of H Street, N.W., in Washington, D.C.

7. D.C. Mun. Regs. tit. 18 § 1200.3 states that “operators of bicycles have the same
rights as do operators of motor vehicles...” Accordingly, Mr. Dougherty had the right to travel

on H Street, just as he would have that right had he been driving a car.

8. At the same time, Defendant was also traveling eastbound in the 1700 block of
H Street, N.W., in Washington D.C., in a 2011 Toyota Camry, in the right center lane. At all
relevant times, Defendant was acting in his capacity as a taxi driver, and was engaged in

transporting paying passengers.

9. At the time of the incident, Mr. Dougherty was legally passing Defendant’s

vehicle on the right. See D.C. Mun. Regs. tit. 18 § 1201.3(b) and (c).

10. As Mr. Dougherty was passing Defendant’s vehicle, and drew even with
Defendant’s right front passenger door, Defendant suddenly turned his vehicle sharply to the
right, directly into Mr. Dougherty’s path without ensuring that it was safe to make a lane change.
Upon information and belief, Defendant was intending to drop off his paying passengers at the

White House Hotel.

Ll. This complete disregard for the safety of everyone on the roadway resulted in

Defendant’s vehicle violently striking Mr. Dougherty.
12. The entire incident was captured by a camera at a nearby business.

13, As is clear from the video and the collision, Defendant did not check to ensure it

2
Case 1:19-cv-00444-TNM Document 1 Filed 02/21/19 Page 3 of 6

was safe to move his vehicle to the right before he did so.

14. When he was struck, Mr. Dougherty was thrown into the air from his bicycle

and landed violently on the pavement.

15. As a direct and proximate result of Defendant’s tortious actions as aforesaid,
Mr. Dougherty suffered severe and permanent injuries to numerous parts of his body, including
but not limited to, injuries to his hands, fingers, chest, legs, and arms. Plaintiff was also left with

permanent scarring as a result of the collision.

16. At no time did Plaintiff act in a negligent manner, nor did he assume any risk.

COUNT I
(Negligence and Negligence Per Se)

17. The preceding paragraphs are incorporated by reference as though fully set forth

herein.

18. At all relevant times, Defendant owed Plaintiff, as another legal user of the

public roadways, a duty of care to operate his vehicle in a safe and proper manner.

19. At all relevant times herein, there was in effect in the District of Columbia 18
D.C.M.R. § 2213.4, which provides: “An operator shall, when operating a vehicle, give full time

and attention to the operation of the vehicle.”

20. 18 D.C.M.R. § 2213.4 was enacted to prevent the type of incident that occurred
(and to protect persons such as Plaintiff), and Defendant cannot offer an explanation as to his
violation of such regulation, thereby rendering Defendant negligent per se (i.e., as a matter of

law).

21. At all relevant times herein, there was in effect in the District of Columbia D.C.
Code § 50-2201.04, which provides: “A person shall be guilty of reckless driving if the person

3
Case 1:19-cv-00444-TNM Document 1 Filed 02/21/19 Page 4 of 6

drives a vehicle upon a highway carelessly and heedlessly in willful or wanton disregard for the
rights or safety of others, or without due caution and circumspection and at a speed or in a

manner so as to endanger or be likely to endanger a person or property.”

22. D.C. Code § 50-2201.04 was enacted to prevent the type of incident that
occurred (and to protect persons such as Plaintiff), and Defendant cannot offer an explanation as
to his violation of such regulation, thereby rendering Defendant negligent per se (i.e., as a matter

of law).

23. At all relevant times herein, there was in effect in the District of Columbia 18
D.C.M.R. § 2201.6(a), which provides: “Whenever any roadway has been divided into two (2)
or more clearly marked lanes for traffic, the following rules, in addition to all other rules
consistent with this subtitle shall apply: (a) A vehicle shall be driven as nearly as practicable
entirely within a single lane and shall not be moved from that lane until the driver has first

ascertained that such movement can be made with safety.”

24. 18 D.C.M.R. § 2201.6(a) was enacted to prevent the type of incident that
occurred (and to protect persons such as Plaintiff), and Defendant cannot offer an explanation as
to his violation of such regulation, thereby rendering Defendant negligent per se (i.e., as a matter

of law).

25. Defendant breached the aforesaid duties of care, breached the applicable
standards of care, and was negligent and/or negligent per se in the following ways, inter alia:

(a) Failure to pay full time and attention to the operation of his vehicle;

(b) —‘ Failure to keep a proper lookout;

(c) Failure to operate his vehicle safely;

(d) Failure to maintain control of his vehicle;
Case 1:19-cv-00444-TNM Document1 Filed 02/21/19 Page 5 of 6

(e) Failure to ensure it was safe to effect a lane change;

(f) Striking Plaintiff;

(g) Driving at a dangerous and reckless speed; and,

(h) Violating the above-listed local regulations without explanation.

26. Plaintiff's injuries were a direct and proximate result of the aforesaid wrongful
acts and neglect of Defendant.

27. Plaintiff acted properly in all respects and was free from negligence in connection
with this incident.

28. Asa direct and proximate result of the negligent acts and omissions of Defendant,
Plaintiff suffered severe and permanent injuries, including but not limited to, injuries to his
hands, fingers, chest, legs, and arms. Plaintiff was also left with permanent scarring as a result of
the collision.

29. As a further direct and proximate result of the negligent acts and omissions of
Defendant, Plaintiff suffered and will continue to suffer physical and emotional pain and
suffering.

30. ‘Plaintiffs injuries continue to impact his life and will do so for the rest of his life.

31. Asa further direct and proximate result of the negligent acts and omissions of
Defendant, Plaintiff has incurred approximately $25,000.00 in medical expenses to date.

32. Additionally, as a direct and proximate result of the negligent acts and omissions
of Defendant, Plaintiff will in the future continue to incur significant medical expenses,
including, but not limited to, those costs associated with scar revision surgery.

33. Asa further direct and proximate result of the negligent acts and omissions of

Defendant, Plaintiff was, and continues to be, prevented from pursuing his normal routine and
Case 1:19-cv-00444-TNM Document1 Filed 02/21/19 Page 6 of 6

customary activities.

34. Asa further direct and proximate result of the negligent acts and omissions of
Defendant, Plaintiff has been caused to undergo, and will undergo in the future, physical and
mental pain and suffering.

35. For such injuries proximately resulting from the negligent acts and omissions of
Defendant, Defendant is liable to Plaintiff for compensatory damages in the amount of Three
Hundred Thousand Dollars ($300,000.00), which amount shall be proven at trial.

WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against
Defendant, as follows: (1) compensatory damages in the amount of Three Hundred Dollars
($300,000.00), which shall be proven at trial; (2) pre- and post-judgment interest; (3) costs; and

(4) such other and further relief as this Court may deem just and proper.
JURY TRIAL REQUESTED

Plaintiff, by counsel, respectfully requests a trial by jury on all issues.

Respectfully submitted,

   

 

ter C. Grenier, ESq., D.C. Bar #418570
Kenneth J. LaDuca, D.C. Bar #1031173
GRENIER LAW GROUP PLLC

1920 L Street, N.W., Suite 750
Washington, D.C. 20036
pgrenier@grenierlawgroup.com
kladuca@grenierlawgroup.com

Tel: (202) 768-9600

Fax: (202) 768-9604

By:

Dated: February 21, 2019
